

Exhibit 10.1




September 19, 2017


Mr. David McElroy
22 Joshua Dr.
West Simsbury, CT  06092




Dear David:


This letter agreement confirms your and our understanding and agreement on the
terms under which you will provide consulting services to Arch Capital Group
Ltd. (the “Company”).


1.    From October 1, 2017 until December 31, 2017, you will serve as Executive
Chairman of Arch Insurance Group Inc. (“AIGI”) and Vice Chairman of Arch
Worldwide Insurance Group on a full time basis. As of January 1, 2018 (the
“Effective Date”), you will retire as an employee of AIGI, and your employment
with AIGI will terminate in accordance with Section 5.03 of your employment
agreement with AIGI, dated as of June 5, 2009 and as amended on July 25, 2012
(“Prior Agreement”). For the avoidance of doubt, certain provisions of the Prior
Agreement will survive in accordance with their terms as provided in Section
12.16 of the Prior Agreement.
    
2. During the term of this letter agreement commencing on the Effective Date
(the “Consulting Term”), you shall serve as Vice Chairman of Arch Worldwide
Insurance Group and make yourself available to provide consulting services to
the Company for up to 50 days per year as reasonably requested by the Company on
specific projects, including, among other things, assistance in the transition
to the new Chairman and Chief Executive Officer of Arch Worldwide Insurance
Group, participation in meetings and other activities of the Underwriting
Oversight Committee of the Board of Directors of the Company and due diligence
relating to proposed acquisitions by the Company and its subsidiaries. During
the Consulting Term, you shall receive compensation of $150,000 per calendar
year, payable in four equal quarterly installments within 10 days of the close
of each calendar quarter. You will also be eligible for an annual bonus based on
your performance, as determined in the discretion of the Board of Directors of
the Company (or a duly authorized committee) (the “Board”). It is anticipated by
both you and the Company that the level of services you will perform hereunder
will be no more than 20% of the average level of services performed by you for
the Company and its affiliates over the immediately preceding three years. In
performing your services hereunder, you will comply with the applicable
operating guidelines of the Company and its subsidiaries, which contain
restrictions on activities within the United States.


3.    During the Consulting Term, the Company shall reimburse you for all
reasonable out-of-pocket expenses incurred by you in connection with your
provision of consulting services hereunder, including business class air travel,
upon presentation to the Company of appropriate documentation. Additionally, in
the event of a federal income tax law change applicable to 2018 that would have
reduced federal income tax payments by you in respect of distributions in 2017
from the Arch Capital Group (U.S.) supplemental non-qualified plan (taking into
account reductions in tax rates and adjustments to the tax base), the Company
shall reimburse you, on an after-tax basis, for the amount of such reduced
income tax payments as calculated by the Company. Any reimbursement under this
Section 2 shall be made on or before the last day of the calendar year following
the calendar year for which the expense was incurred, and the amount of any
benefit or reimbursement under this Section 2 for one calendar year shall not
affect the amount of any benefit or reimbursement available hereunder in any
other calendar year.


4.    You understand and agree that (1) you shall not, directly or indirectly,
divulge to any person or use for your own benefit or the benefit of any person
any information of a private, secret or confidential nature concerning the
business, accounts, finances, transactions or other affairs of the Company, or
any of its affiliates or business partners which has come into your knowledge
during the course of your services with the Company, (2) you shall not remove
from the premises of the Company or any of its affiliates, except in connection
with your duties pursuant to this letter agreement, any document or other object
containing or reflecting any such information, (3) all of such information,
including any written reports prepared by you, are and shall remain the sole and
exclusive property of the Company, and upon completion of your services
hereunder, you shall return to the Company the originals and all copies and
extracts of any such information, and (4) any remedy at law for any breach by
you of this paragraph 3 shall be inadequate and that the Company shall be
entitled to temporary and permanent injunctive relief without the necessity of
proving actual damages.





--------------------------------------------------------------------------------






5.    Both you and the Company agree that you will act as an independent
contractor in the performance of your services under this letter agreement, and
that nothing herein shall be taken to imply any relationship of partnership,
agency or employer and employee between you and the Company. In addition, you
shall not delegate any of your responsibilities hereunder to any other person.
    


6.    This letter agreement is of unlimited duration unless terminated as
provided below. Either party may terminate this letter agreement by providing at
least 30 days’ prior written notice to the other party. If you shall fail to
perform your duties hereunder in any respect, the Company may terminate this
letter agreement immediately upon notice to you with no obligation to make
further payment to you hereunder. You shall not assign this letter agreement or
any rights, benefits, duties or obligations hereunder to any other party.
            
7. For the bonus paid on or before March 15, 2018 for calendar year 2017, a
bonus for you will be recommended for approval by the Board in an amount of not
less than 5.4% (the “Percentage”) of the aggregate formula approach pool for the
Company’s insurance segment paid at such time (for such purposes, the Percentage
was determined by dividing your bonus for the 2016 year by the aggregate
insurance segment pool of $16,652,338 paid in March 2017).


8.    This letter agreement constitutes the entire agreement among the parties
regarding the subject matter hereof, and shall be governed by and construed in
accordance with the laws of New York, without reference to the principles of
conflict of laws thereof.
Please confirm your agreement to the above by signing and returning the enclosed
duplicate of this letter agreement.


2



--------------------------------------------------------------------------------




 
ARCH CAPITAL GROUP LTD.
 
 
 
 
 
 
 
 
Date: September 19, 2017
By:
/s/ Marc Grandisson
 
 
Name:
Marc Grandisson
 
 
Title:
President and Chief Operating Officer

 
ARCH INSURANCE GROUP INC.
 
 
 
 
 
 
 
 
Date: September 19, 2017
By:
/s/ Carl D. Sullo
 
 
Name:
Carl D. Sullo
 
 
Title:
SVP, Human Resources, Real Estate & Administrative Services

 
 
 
 
Accepted as of the date hereof:
 
 
 
/s/ David McElroy
 
 
 
 
 
 
 





3

